June 25, 2015




                                JUDGMENT

                The Fourteenth Court of Appeals
                    SARAH LANSDEN BAKER, Appellant

NO. 14-14-00083-CV                         V.

                     MARK MITCHELL BAKER, Appellee
                     ________________________________

       This cause, an appeal from a judgment signed December 18, 2013, was
heard on the transcript of the record. We have inspected the record and find that
the trial court erred.

      A.    We AFFIRM the portion of the judgment that grants the divorce
            between Sarah Lansden Baker and Mark Mitchell Baker on the basis
            of insupportability.

      B.    We REVERSE the portion of the judgment that appoints Sarah
            Lansden Baker and Mark Mitchell Baker as joint managing
            conservators.

      C.    We REVERSE the order, rendered final by the judgment, that strikes
            as a sanction Sarah Lansden Baker’s claims for assault, battery,
            terroristic threats, intentional infliction of emotional distress, and
            exemplary damages.

      D.    We REVERSE the portion of the judgment that divides the
            community estate.
E.    We REMAND for a new trial on the following issues:

             1.    The conservatorship of the children;

             2.    Sarah Lansden Baker’s claims for assault, battery,
                   terroristic threats, intentional infliction of emotional
                   distress, and exemplary damages; and

             3.    The division of the community estate.

We order that each party shall pay its costs by reason of this appeal.

We further order this decision certified below for observance.